Title: To George Washington from Major General Artemas Ward, 15 July 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 15 July 1776

I am this moment favoured with your Excellency’s Letter of the Eleventh Instant: I have also received yours of the seventh and ninth; I have paid and shall pay the utmost attention to all your Directions. Two Regiments will march Thursday morning, one on Friday; and the other two as soon as they are well, which I trust will be in ten days.
As the small pox prevailed so much in Boston the Legislature of this Government gave permission for the Inhabitants to inoculate, and as so many of the Troops in Town had taken the disorder I thought it might be most for the general good to permit the ⟨re⟩mainder of the two Regiments in Town to be inoculated.
I have made a Return to the Board of War and Ordinance of the Stores in this Division of the Continental Army. I am Sir Your Excellency’s Obedient Humble Servant

Artemas Ward

